In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 05-1014
CREWS & ASSOCIATES, INC.,
                                                    Plaintiff,
                             v.

UNITED STATES OF AMERICA, et al.,
                                      Defendants-Appellees.
APPEAL OF:
  CORNELIUS THOMAS DUCEY, JR.,
                                                   Appellant.
                       ____________
          Appeal from the United States District Court
                for the Southern District of Illinois.
        No. 03 CV 154—G. Patrick Murphy, Chief Judge.
                       ____________
   SUBMITTED MAY 31, 2006—DECIDED AUGUST 16, 2006
                    ____________


  Before KANNE, EVANS, and SYKES, Circuit Judges.
  KANNE, Circuit Judge. Thomas Ducey, an attorney
(whose license is currently suspended), appeals from a
disqualification order entered against him in this case. His
clients did not join this appeal. As we explain below, the
appeal is dismissed for lack of jurisdiction.
  This case has its roots in the activities of a man named
James Gibson who, for a while, ran a company providing
2                                                  No. 05-1014

structured settlements to personal injury plaintiffs.1 The
settlement funds of Gibson’s clients were initially held with
legitimate trust companies, including Magna Bank. Gibson
then decided to take the money out of the bank and put it
into a corporation. Magna Bank balked, thinking that it
was illegal for Gibson to transfer the trust funds. Gibson
hired Ducey to fight the bank, and the duo was successful
in removing the monies from the bank and placing them in
a corporation controlled by Gibson. Ducey’s representation
of Gibson ended shortly thereafter. Gibson then began to
steal the money he was supposed to be holding in trust for
his clients. When a federal investigation began, Gibson and
his wife fled to Belize on a luxury yacht (they were eventu-
ally arrested and returned to the United States).
  Gibson was not able to loot everything before he fled the
country. Several million dollars were left with Crews &
Associates (“Crews”), a legitimate investment firm. On
December 29, 1999, Crews filed an interpleader action in
the Eastern District of Missouri for purposes of dispersing
the money. Numerous tort victims filed claims for the
money. Thirty-nine of these victims were represented by
none other than Ducey. Several motions to disqualify Ducey
were filed based upon his previous representation of
Gibson. On December 5, 2001, after an evidentiary hearing
spanning two days, Judge E. Richard Webber entered a
sixty-two page order granting the motions to disqualify.


1
  The facts we recite regarding Gibson are not disputed by any
party to this case. We assume them to be accurate for purposes of
this case only. Gibson currently has a criminal appeal pending
with this court. He pled guilty to various charges, but the
resultant convictions and sentence were reversed in United States
v. Gibson, 356 F.3d 761 (7th Cir. 2004). On remand, Gibson
was tried and convicted on various counts of mail fraud and
money laundering. At the time this opinion was published, his
appeal with this court in No. 05-4327 remained pending.
No. 05-1014                                                3

Judge Webber ruled that Ducey could not represent any
plaintiff in the action because Ducey might be called upon
to testify as a witness.
  On March 6, 2003, Judge Webber ordered the case
transferred to the Southern District of Illinois pursuant to
28 U.S.C. § 1404(a). Without saying a word about Judge
Webber’s disqualification order, Ducey began to file papers
on behalf of two clients—Martina Mertens-Stone (“Stone”)
and Roy Muir (“Muir”). At some point, it came to the
attention of the government (who had since become a party)
that Ducey had been disqualified. The government alerted
Chief Judge Murphy to this fact. On November 2, 2004,
Judge Murphy entered an order confirming that Ducey
remained disqualified. Ducey shot back with an obstreper-
ous fourteen-page Motion to Vacate accusing Judge Murphy
of all kinds of error. Contemporaneously, Stone and Muir,
proceeding pro se, filed a motion for reconsideration
requesting a greater share of the funds than had been
previously allotted to them.
  On December 1, 2004, Judge Murphy entered an order
dispersing all of the funds. This order granted Stone
and Muir their request for a greater share, and the order
noted that Ducey “remains DISQUALIFIED from repre-
senting any person in this action, and he shall have no
interest in anything recovered by any person in this action.”
(emphasis in original.)
  Ducey then filed the present appeal. He raises several
arguments ranging from the superficially appealing (focus-
ing on the differences between Missouri’s and Illinois’s
Professional Responsibility Rules), to the preposterous
(Judge Murphy lacked jurisdiction to sanction him because
such authority is vested solely with the Illinois Supreme
Court), to the downright audacious (Judge Murphy “al-
lowed” Ducey to be in the case for months by not sua sponte
ordering him to stop making filings). Each has fundamental
4                                                    No. 05-1014

legal and factual problems, but we need not and should not
address them because we lack jurisdiction to do so.
  One requirement of Article III standing is that a “favor-
able decision will likely redress the injury.” Area Transp.,
Inc. v. Ettinger, 219 F.3d 671, 672 (7th Cir. 2000) (citations
omitted). In Analytica, Inc. v. NPD Research, Inc., we
addressed the circumstance of a law firm appealing a
disqualification order without the participation of the client
and held that the law firm had no standing to appeal
because, absent the client’s participation in the appeal,
there was no reason to think the firm would be rehired. 708
F.2d 1263, 1266 (7th Cir. 1983). Therefore, the law firm had
no “tangible object . . . in seeking reversal of the order
disqualifying it.” Id.
  The same goes here. Ducey has not represented anyone in
this case since December 2001 when Judge Webber entered
his disqualification order.2 If we reversed that order now, it
would not change the fact that Ducey has not represented
Stone or Muir since then. Because the case is over, a
reversal of that order would also not provide Ducey with the
opportunity to represent Stone and Muir. After Judge
Webber’s disqualification order, the case proceeded to a
resolution without Ducey (despite the fact he continued to
hang around hoping nobody would notice he had been
disqualified). There is no way we can place him back in this
case now.
  Ducey attempts to paint Judge Murphy’s December 1,
2004 order as a sanction. Ducey would have standing to


2
   Notwithstanding Ducey’s arguments to the contrary, Judge
Webber’s order disqualifying him remained in effect after the case
was transferred to the Southern District of Illinois. See McMasters
v. United States, 260 F.3d 814, 818 (7th Cir. 2001) (explaining that
the law of the case doctrine applies when a case is transferred
between district courts) (citing Christianson v. Colt Indus.
Operating Corp., 486 U.S. 800, 815-16 (1988)).
No. 05-1014                                                5

appeal a monetary sanction. Analytica, 708 F.3d at 1266.
But that is not what Judge Murphy did. Ducey, as he has
told us, represented Stone and Muir on a contingent basis.
Thus, Ducey gets paid if and when he wins the case for
them. But Ducey did not win the case. It was not possible
for him to do so because he was kicked out of the case back
in 2001. All we read Judge Murphy’s comments about
Ducey’s inability to collect fees to be is stating in another
way that Ducey was and remained disqualified.
  Ducey’s real problem is that Stone and Muir have de-
clined to give him a percentage of the $370,000 Judge
Murphy awarded them. Their reluctance does not sur-
prise us. Stone and Muir were able to garner a higher
percentage of the recovery while proceeding pro se. Ducey
was not their lawyer when they recovered the money and
there is nothing we can do now to change that.
  Ducey also cites Walker v. City of Mesquite, 129 F.3d 831,
832 (5th Cir. 1997), to argue that a controversy exists
because his reputation has been damaged by Judge
Webber’s disqualification order and Judge Murphy’s refusal
to reverse it. Ducey fails to point out that the Walker court
noted our precedent is the exact opposite. See id., (quoting
Clark Equip. Co. v. Lifts Parts Mfg. Co., 972 F.2d 817, 820
(7th Cir. 1992) (“[W]e have already decided that an attorney
may not appeal from an order that finds misconduct but
does not result in monetary liability, despite the potential
reputational effects.”)).
  Ducey does not ask us to reconsider our precedent, and we
certainly see no reason to do so in this case. As Ducey has
taken pains to point out, Judge Webber disqualified him
only on the relatively innocuous basis that Ducey might be
a necessary witness. We cannot see, and Ducey has not told
us, how such a ruling would harm his reputation. And,
anyway, Ducey has much bigger reputational problems than
a disqualification order. Two months before Ducey vehe-
6                                                No. 05-1014

mently argued to Judge Murphy that he should not be
disqualified from representing Stone and Muir, a panel of
the Hearing Board of the Illinois Attorney Registration and
Disciplinary Committee had already found that Ducey’s
representation of Stone and other former clients of Gibson’s
violated Rule 1.9(a) of the Illinois Rules of Professional
Conduct, Conflict of Interest: Former Client. In re Cornelius
Thomas Ducey, Jr., No. 01 SH 118, at 54 (Sept. 2, 2004).
That Hearing Board found sufficient evidence that Ducey
had committed sanctionable misconduct in a number of
different cases, id., and so did a separate board on the basis
of another complaint. See In re Cornelius Thomas Ducey,
Jr., No. 03 SH 123 (June 6, 2005). Both Hearing Boards
recommended that Ducey’s license be suspended, and he is
currently suspended pending the resolution of these
proceedings. Any reputational problems Ducey may have
are of his own doing.
  For the foregoing reasons, this appeal is DISMISSED for
lack of jurisdiction.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—8-16-06